Citation Nr: 1810503	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder. 

2.  Entitlement to service connection for a thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Milwaukee, Wisconsin.

In January 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

In a December 2008 rating decision, the RO denied entitlement to service connection for lumbar spine degenerative joint disease (claimed as a middle/lower back condition) on a direct basis.  The Veteran did not submit a notice of disagreement within one year of that decision and therefore it became final.  In February 2010 the Veteran raised a new theory of entitlement to service connection.  The RO found in September 2010 that the Veteran had failed to submit new and material evidence and declined to reopen his claim.  The Board observes that a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for a thoracolumbar lumbar spine condition.

The Board must independently determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for for lumbar spine degenerative joint disease.  See Barrett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).


FINDINGS OF FACT

1.  The December 2008 rating decision denying entitlement to service connection for service connection for lumbar spine degenerative joint disease (claimed as a middle/lower back condition) is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the December 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection a thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder.

3.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a thoracolumbar lumbar spine condition.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying entitlement to service connection for lumbar spine degenerative joint disease (claimed as a middle/lower back condition) is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).

2.  The criteria for service connection for a thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

With regard to the new and material evidence issue for the thoracic spine, in a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103 (a)(1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C.A. § 5103 (a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim. 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In any event, in this case, the March 2010 and July 2011 VCAA notice letters explained and defined the term "new and material evidence."  Moreover, for the new and material evidence issue for a thoracic spine disorder, because this issue on appeal is being reopened, VA's duties to notify and assist are deemed fully satisfied and there would be no prejudice to the Veteran in proceeding to decide the new and material evidence issue. 

For the service connection issue for a thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder being denied in the present decision, VA's duty to notify was satisfied by letters dated in May 2008, March 2010 and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The March 2010 and July 2011 letters, in particular, addressed secondary service connection. 

Accordingly, the Veteran has received all required notice in this case for the service connection issue, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran. 

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA inpatient and outpatient treatment records and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  In a January 2017 response, the Veteran indicated he had no additional evidence to submit, asked that the Board adjudicate his claims. 

The Veteran was also afforded VA back examinations and opinions in October 2008, September 2010, March 2012 and March 2014 that addressed the etiology of his lumbar spine condition, on both direct and secondary bases.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  As will be discussed below, when considered together, these VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion.

The March 2014 VA examination also addressed whether the Veteran's thoracolumbar spine disorders are (a) proximately due to or the result of a service-connected left leg disability or (b) aggravated by a service-connected left leg disability.  See 38 U.S.C.A. § 5103A (d)(1), (2); 38 C.F.R. § 3.159 (c)(4)(i); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The VA examination was fully adequate as it addressed both the causation and aggravation facets of the secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient if it did not clearly encompass a discussion of aggravation). 

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder issue.

Claim to Reopen

In a December 2008 decision, the RO denied service connection for lumbar spine degenerative joint disease (claimed as a middle/lower back condition) on a direct basis.  In a September 2010 rating decision, the RO denied entitlement to service connection for thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder issue.  The Board observes that a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for asthma.  Therefore, the December 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008). 

The Board must initially determine whether there is new and material evidence to reopen the lumbar spine issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 (a) has been received since the final December 2008 rating decision.  Specifically, records from the March 2012 and March 2014 VA examinations which diagnosed the Veteran with spondylolisthesis as well as private medical research provided by the Veteran that relates spondylolisthesis with accidents or trauma.  This new evidence was neither cumulative nor redundant, as these records identify an additional diagnosis and relate that diagnosis to an August 1986 accident when the Veteran was struck by a motorist.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for thoracolumbar lumbar spine condition, to include as secondary to limb length discrepancy from a service-connected left leg disorder.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the lumbar spine claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied lumbar spine claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that his lumbar spine condition is related to active duty service, or alternatively, it was proximately due to, or the result of his limb length discrepancy from a service-connected left leg disorder.

In August 1986 the Veteran, as a pedestrian, was struck by a motorist and suffered fractures to his left tibia and fibula, multiple contusions and abrasions of the head neck and extremities, lacerations of the left upper extremity and right upper extremity and a severe laceration of the lower lip.  He is currently service connected for residuals of left tibia and fibula fracture with delayed union and left knee patellofemoral stress syndrome associated with residuals of left tibia and fibula fracture with delayed union. 

The Veteran's STRs do not show any treatment or complaints related to his back.  Moreover, the record does not reflect a diagnosis of any chronic arthritis of the back within one year of the Veteran's separation from service.

However, a post service treatment record in May 2008 noted that the Veteran's spinal and pelvic symmetry were thrown off by his leg length discrepancy.  His left leg was noted as being a half inch shorter than his right.  

In October 2008 the Veteran underwent a VA spine examination and was diagnosed with bilateral lumbar perspinal muscle tenderness and mild degenerative disc disease L2 through L5 with moderate degenerative joint disease at L5/S1.  No malalignment or fracture was identified.  The examiner conducted an in-person interview and review the claims file and found that the Veteran's back condition was unrelated to his service connected injury.  He noted that the Veteran was followed for his residuals of the motor vehicle accident from 1986 to 1993 and there was no indication of any back condition noted in those records and thus the examiner was unable to show a nexus between the accident and his current back condition.  

In September 2010 the Veteran underwent a VA joints examination.  X-rays were taken and the Veteran was diagnosed with grade 1 L5 on S1 spondylolisthesis with no acute fractures.  The Veteran reported to the examiner that his right leg was a half inch longer than his left.  Following the examination, the examiner determined that it was less likely than not that the Veteran's spondylolisthesis was caused by or a result of the Veteran's in-service duties, left leg fracture or subsequent left knee patellofemoral syndrome.  He reasoned that the L5-S1 spondylolisthesis was more likely a normal variant of the Veteran and not related to his left leg condition.  

In contrast to the September 2010 examiner's findings, a May 2011 VA treatment record noted that the Veteran's leg length discrepancy was adding to his lower back pain. 

The Veteran was afforded a third VA examination in March 2012 and was diagnosed with degenerative disc disease and spondylolisthesis.  During the examination that Veteran stated that his back pain began approximately two years after his in service motor vehicle accident with a gradual onset that increased in severity over time.  The examiner confirmed that the Veteran's in-service tibia fracture resulted in approximately 0.5 inch limb discrepancy.  However, he noted that this was a minor discrepancy that was unlikely to result in any altered back mechanics and certainly did not explain the development of lumbar degenerative disc disease and spondylolisthesis.  The examiner concluded that it was less likely than not that residuals of his left tib/fib fracture caused or permanently aggravated the Veteran's lumbar degenerative disc disease with grade I L5-S1 spondylolisthesis.  

The Veteran was most recently afforded a VA spine examination in March 2014 and was diagnosed with degenerative arthritis of the spine and spondylolisthesis.  During the examination the Veteran reported that his lumbar spine pain began approximately three to four months after his in-service accident.  Based upon an in-person examination and a review of the Veteran's VA claims file, the examiner concluded that it was less likely than not that the Veteran's left knee patellofemoral stress syndrome and left leg length discrepancy have contributed to or caused or aggravated his lumbar degenerative disc disease (with radiculopathy) and spondylolisthesis.  He raised that a 0.5 inch leg length discrepancy is well tolerated, and individuals do not normally develop any detrimental sequala of a leg length discrepancy until a 2 centimeter or greater difference has developed.  In addition, the Veteran's lumbar spine pathology is unrelated to the accident, as they did not have any complaints of lumbar spine pain with in service on active duty.  Therefore his lumbar spine disease is likely secondary to a progression of a natural disease.  

Since the March 2014 VA examination, the Veteran has submitted personal research that suggests that spondylolisthesis can be caused by an accident or trauma. 

The Board is also aware of the provisions of 38 C.F.R. § 3.303 (b), referenced above, relating to chronicity and continuing symptomatology.  The Veteran complains of low back pain since service.  However, the record does not indicate that the Veteran ever complained of low back symptoms or sought low back treatment prior to his April 2008 Statement in Support of Claim.  This was 10 years after his separation from service.  The VA examiners considered these complaints in forming their opinions.  While the presumption regarding chronic diseases was implicated, the evidence did not indicate that arthritis/degenerative disc disease manifested during active service or within one year of the Veteran's separation from active service and therefore this presumption is not applicable.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

The March 2012 and 2014 VA examinations, which are the most competent, probative, and persuasive medical evidence of record does not demonstrate that there is a relationship between the Veteran's limb length discrepancy from a service-connected left leg disorder and his current lumbar spine disorders.  Although the Board notes the Veteran's current disability and service-connected disabilities, without sufficiently probative evidence of a medical nexus, service connection cannot be granted. 

Accordingly, the Board finds that the claim of entitlement to service connection for a thoracolumbar lumbar spine condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2017); See also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim for service connection for a thoracolumbar lumbar spine condition is reopened. To that extent only, the claim is allowed.

Entitlement to service connection for a thoracolumbar lumbar spine condition, to 

include as secondary to limb length discrepancy from a service-connected left leg disorder is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


